DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanter (U.S. Patent 8,917,197) in view of Pache et al. (U.S. Patent Application Publication 2018/0152180, hereafter Pache).
Claim 1:  Kanter teaches a semiconductor device (Figure 2) comprising: 
a first chip including a current pulse generator (270-276) configured to generate a current pulse train based on a first optical pulse train and a second optical pulse train having different phases (via outputs of 100); and
a second chip including,
a clock distribution network (CDN) (230) configured to output a clock (output of 230) based on a current pulse train (via 230); 
a CDN detector (206) configured to detect at least one of status information of the CDN and the output clock (via output of 230) to 10generate detection information (via 206); and 
control logic circuitry (208) configured to generate a control signal (output of 208) for regulating a current of the current pulse train based on the detection information (via control signal outputs from 208), and 
transmit the control signal to the current pulse generator (via control signal outputs from 208).  
Kanter does not specifically teach a CDN converting the current pulse train to a voltage clock using at least one capacitor.  Pache teaches a clock signal generator (Figure 2A) comprising a CDN converting the current pulse train to a voltage clock using at least one capacitor (220), and wherein the CDN is a repeater-free clock distribution network and is made of a metal structure without an active component (inherent in capacitor 220).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the clock signal generator taught by Pache in the circuit of Kanter to reduce jitter ([0006] of Pache).

Claim 2:  The combined circuit further teaches that the current pulse 15generator includes: 
a first photodiode (to 214H of Pache) configured to generate a first current (to 218) based on the first optical pulse train (202H); and 
a second photodiode (214L) configured to generate a second current (to 218) based on the second optical pulse train (202L), and 
20wherein the current pulse generator is further configured to generate the current pulse train based on the first current and the second current (via 218 to 206).  

Claim 3:  The combined circuit further teaches that the current pulse 34Attorney Docket No. 8947NS-001470-USgenerator includes: 
a first optical detector (to 214H of Pache; Figure 4A; [0094]) configured to generate a first current pulse train based on the first optical pulse train and the second optical pulse train (to 218A); 
a first switch configured to selectively output the first current pulse train 5based on the control signal (via 500A); 
a second optical detector (to 214L) configured to generate a second current pulse train based on the first optical pulse train and the second optical pulse train (to 206A) and 
a second switch configured to selectively output the second current pulse train based on the control signal (via 500A), and 
10wherein the current pulse train is generated based on a signal output from the first switch and the second switch (to 402).  

Claim 4:  The combined circuit further teaches that the status information of the CDN includes at least one of load capacitance 15information, effective resistance information, and temperature information of the CDN ([0043] of Pache).  

Claim 5:  The combined circuit further teaches that the CDN detector is further configured to detect a peak voltage of the output clock (via 230 and 206 of Kanter).  

Claim 6:  The combined circuit further teaches that the control logic circuitry is further configured to generate the control signal based on a result of comparing the peak voltage of the clock and a reference magnitude (via 230 and 206 of Kanter).  

Claim 7:  The combined circuit further teaches a clamper configured to output a clock clamped such that a positive peak voltage of the output clock is maintained at a first reference voltage or smaller and a 5negative peak voltage of the output clock is maintained at a second reference voltage or greater (via 230 and 206 of Kanter).  

Claim 8: The combined circuit further teaches that the CDN is implemented with a metal layer without the active component, the metal layer having a mesh structure, an H-tree 10structure, or any combinations thereof (220; Figure 4A and [0094] of Pache).  

Claim 1510:  The combined circuit further teaches that the current pulse generator is disposed in an optical chip layer of the first chip and 20the CDN is disposed in an electronic chip layer of the second chip (Figures 3A and 3B of Pache).  

Claim 11:  The combined circuit further teaches that when the first optical pulse train and the second optical pulse train have a first period (202A, 202B; Figure 4B and [0094] of Pache), a phase difference of 36Attorney Docket No. 8947NS-001470-USthe first optical pulse train and the second optical pulse train is half the first period (Figure 4B; [0094] of Pache).  

Claim 12:  Kanter teaches a clock system (Figure 2) comprising: 
an optical pulse generating device configured to generate a first optical pulse train and a second optical pulse train having different phases (via 100);
a current pulse generator (270-276) configured to generate a current pulse train based on the first optical pulse train and the second optical pulse train, the current pulse generator included in a first chip; 
a clock distribution network (CDN) configured to output a clock based on a current pulse train (via outputs of 270-276); 
10a CDN detector (230, 206) configured to detect at least one of status information of the CDN and the output clock to generate detection information (to 208); and 
control logic circuitry (208) configured to generate a control signal for controlling an optical intensity of at least one of the first optical pulse train and the second optical 15pulse train based on the detection information (to 100), and
the CDN, the CDN detector and the control logic circuitry are included in a second chip (Figure 2).  
Kanter does not specifically teach a current pulse generator.  Pache teaches a CDN (Figure 2A) that is a repeater-free CDN and is made of a metal structure without an active component (202).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the clock signal generator taught by Pache in the circuit of Kanter to reduce jitter ([0006]).

Claim 13:  The combined circuit further teaches that the optical pulse generating device includes: 
a pulse laser configured to output an optical pulse train (50 of Kanter); and 
20an optical power regulator (50; Figure 1 of Kanter) configured to generate the first optical pulse train and the second optical pulse train based on the optical pulse train (via 100 of Kanter), wherein the optical power regulator is further configured to regulate an optical intensity of at least one of the first optical pulse train and the second optical pulse train in response to the 37Attorney Docket No. 8947NS-001470-UScontrol signal (via Figure 1 of Kanter).  

Claim 14:  The combined circuit further teaches that the output optical pulse train has a pulse width of a femtosecond or picosecond domain ([0006], [0007] of Pache).  

Claim 15:  The combined circuit further teaches that the status information of the CDN includes at least one of load capacitance information, effective resistance information, and temperature information of the CDN ([0043] of Pache). 
 
Claim 16:  The combined circuit further teaches that the CDN detector is further configured to detect a peak voltage of the output clock (via 230, 206 of Kanter).  

Claim 17:  The combined circuit further teaches that the control logic circuitry is further configured to generate the 15control signal based on a result of comparing the peak voltage of the clock and a reference magnitude (via 230, 206 of Kanter).  

Claim 18:  Kanter teaches a clock system (Figure 2) comprising: 
an optical pulse generating device configured to generate first to fourth optical pulse trains (100); 
a first chip including, 
a first current pulse generator configured to generate a first current pulse train based on the first optical pulse train and the second optical pulse train (270-276); and 
a second current pulse generator configured to generate a second current pulse train based on the third optical pulse train and the fourth optical pulse train (270-276); and
a second chip including, 
a first clock distribution network (CDN) (to 230) configured to output a first clock based on the first current pulse train; 
a second CDN (to 230) configured to output a second clock 5based on the second current pulse train; 
a CDN detector (230, 206) configured to detect at least one of first status information of the first CDN and the first clock to generate first detection information and to detect at least one of second status information of the second CDN and the second clock to generate second detection 10information; and 
control logic circuitry (208) configured to generate a first control signal for regulating a current of the first current pulse train based on the first detection information and to generate a second control signal for regulating a current of the second current pulse train based on the second detection information (via 208), and transmit the first control signal and the second control signal to the first current pulse generator and the second pulse generator, respectively (via 100).  
Kanter does not specifically teach a current pulse generator.  Pache teaches a CDN (Figure 2A) comprising converting the first and second current pulse train to a first and second voltage clock using at least one capacitor (202), wherein the first and second CDNs are repeater-free CDNs and are made of metal structures without active components (202).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the clock signal generator taught by Pache in the circuit of Kanter to reduce jitter ([0006]).

Claim 19:  The combined circuit further teaches that the optical pulse generating device includes: 
a pulse laser configured to output an optical pulse train (204 of Pache); 
a first optical delay line configured to generate the first optical pulse train 20and the second optical pulse train having different phases, based on the optical pulse train (406A); and 
a second optical delay line configured to generate the third optical pulse train and the fourth optical pulse train having different phases, based on the optical pulse39Attorney Docket No. 8947NS-001470-US train (to 200A and 200B).  

Claim 20:  The combined circuit further teaches that the CDN detector includes: 
a first clock timing detector configured to detect a first edge timing of the 5first clock; and 
a second clock timing detector configured to detect a second edge timing of the second clock, and 
wherein the control logic circuitry (208 of Kanter) is further configured to control a first delay time of the first optical delay line and a second delay time of the second optical delay line 10based on a skew between the first clock and the second clock (via control outputs from 208), which is determined based on the first edge timing and the second edge timing (via Figure 2 of Kanter).

Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive.
Applicant asserts that Kanter does not teach a plurality of circuit devices connected to the plurality of clock distribution points because ADC 230 has a single output. Examiner respectfully disagrees. Kanter teaches that the sample outputs of the multi-channel ADC 230 are sent to a DSP unit 206 which calculates the applied differential phase shift between the two arms of the interferometer from the sampled I/Q signals (column 7 lines 35-42).
Applicant further asserts that Kanter does not teach a CDN that is a metal structure that can be modeled as a single capacitor. Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Pache teaches a clock signal generator (Figure 2A) comprising a CDN converting the current pulse train to a voltage clock using at least one capacitor (220), and wherein the CDN is a repeater-free clock distribution network and is made of a metal structure without an active component (inherent in capacitor 220), where capacitor 220 is a passive component that provides an input to the ADC of Kanter.
Applicant further asserts that capacitor 220 of Pache cannot act as an ADC. Examiner respectfully notes that in the combined circuit, capacitor 220 of Pache is an input to the ADC 230 of Kanter.
Applicant further asserts that Pache does not teach outputting a clock to a plurality of circuit devices connected to the plurality of clock distribution points. Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Pache teaches capacitor 220 as an input to the ADC 230 of Kanter, and Kanter teaches that the sample outputs of the multi-channel ADC 230 are sent to a DSP unit 206 which calculates the applied differential phase shift between the two arms of the interferometer from the sampled I/Q signals (column 7 lines 35-42).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849